Citation Nr: 1117376	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-43 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than October 20, 2008, for the assignment of a 30 percent disability evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

By way of procedural background, service connection for PTSD was granted and assigned a 30 percent disability evaluation, effective December 13, 2000, in a September 2001 rating decision.  The 30 percent disability evaluation was continued by the RO in a March 2003 rating decision.  In September 2003, the RO increased the Veteran's service-connected PTSD disability evaluation to 70 percent disabling, effective November 19, 2001.  See the September 2003 Decision Review Officer (DRO) decision.  However, due to the Veteran's failure to report to a scheduled VA examination, the RO proposed to reduce the Veteran's disability evaluation for his service-connected PTSD to 0 percent disabling in a June 2006 rating decision.  In an August 2007 rating decision, the RO effectuated such proposal and assigned a 0 percent evaluation from October 1, 2006.  After reporting to a scheduled VA examination, the RO increased the Veteran's disability evaluation to 30 percent disabling, effective October 20, 2008.  See the March 2009 rating decision.  The Veteran appealed therefrom.  In his April 2009 notice of disagreement (NOD), the Veteran contends that a higher disability rating is warranted for his service-connected PTSD, as well as an earlier effective date for the assignment of the 30 percent disability evaluation.  

Review of the evidentiary record shows that in addition to the Veteran's disagreement with regard to the March 2009 rating decision, as well as asserting an earlier effective date claim, the Veteran contends that additional VA outpatient treatment records should be obtained in connection with his current claim on appeal.  In his April 2009 NOD, the Veteran indicated that the RO should obtain records from "Leeds," with regards to his service-connected PTSD.  Leeds is the Northampton VA Medical Center in Leeds, Massachusetts.  He also indicated that records from the Mather VA Hospital were not considered.  According to the October 2009 Statement of the Case (SOC), the RO obtained VA outpatient treatment records from McClellan VA outpatient clinic in Sacramento, California, and the Greenfield Community Based Outpatient Clinic (CBOC) in Greenfield, Massachusetts.  However, upon further review, while records from the McClellan clinic were obtained and associated with the claims, there are no VA records in the claims file from the Greenfield CBOC, Mather VA Hospital in Mather, California or from the Northampton VA Medical Center.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Lastly, the Board notes that the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of this, the Board finds that the claim for entitlement to an effective date earlier than October 20, 2008, for the grant of a 30 percent disability evaluation for PTSD is inextricably intertwined with the issue of whether the Veteran is entitled to an increased rating for his service-connected PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Accordingly, the claim for entitlement to an earlier effective date is deferred pending the above development.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action.  

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's PTSD from the Northampton VA Medical Center in Leeds, Massachusetts, Greenfield CBOC and the Mather VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims currently on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


